Citation Nr: 1038966	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  03-34 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Whether vacatur of that portion of the decision of the Board 
of Veterans' Appeals (Board) issued August 24, 2010, that 
assigned a 30 percent evaluation for low back pain with 
degenerative disc disease effective April 18, 2007, is warranted.

2.  Entitlement to an initial evaluation in excess of 20 percent 
for low back pain with degenerative disc disease, from June 13, 
2006.

REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to June 
1978, October 1982 to March 1988, and from August 1996 to 
February 2002.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Regional Office (RO).  By 
rating action dated November 2002, the RO, in pertinent part, 
granted service connection for low back pain with degenerative 
disc disease, and assigned a 10 percent evaluation, effective 
February 26, 2002.  The Veteran disagreed with the assigned 
rating.  

A March 2004 rating decision assigned a separate 10 percent 
evaluation for L5 root neuropathy of the left lower extremity, 
effective February 26, 2002.

By decision dated June 2004, the Board denied the Veteran's claim 
for an increased rating for the service-connected low back 
disability.  The Veteran appealed this determination to the 
United States Court of Appeals for Veterans Claims which, by 
Order dated November 2004, granted a Joint Motion for an Order 
Partially Vacating the Board Decision and Incorporating the Terms 
of this Joint Motion.  In an April 2005 decision, the Board 
remanded the Veteran's claim for additional development of the 
record.  

In a February 2009 rating decision, the RO assigned a 20 percent 
rating for the Veteran's service-connected low back disability, 
effective June 13, 2006.

This case was before the Board in April 2010, at which time it 
was remanded for additional development of the record.  As the 
requested actions have been accomplished, the case is again 
before the Board for appellate consideration.

By decision dated August 24, 2010, the Board assigned a 30 
percent evaluation for low back pain with degenerative disc 
disease, effective April 18, 2008.  That determination also 
addressed and denied the issues of entitlement to an initial 
evaluation in excess of 20 percent for left shoulder impingement; 
an initial evaluation in excess of 10 percent for low back pain 
with degenerative disc disease, prior to June 13, 2006; an 
initial evaluation in excess of 10 percent for right-sided 
herniated disc, with degenerative disc disease at C5-6; an 
increased rating for hiatal hernia with gastroesophageal reflux 
and diverticulosis; an initial evaluation in excess of 10 percent 
for hypertension; an initial evaluation in excess of 10 percent 
for tinea cruris, prior to march 1, 2009; an initial compensable 
evaluation for tinea cruris, from March 1, 2009; an initial 
compensable evaluation for bilateral athlete's foot; and an 
initial compensable evaluation for missing right big toenail.  
Thus, these matters are not currently before the Board.  


FINDINGS OF FACT

1.  On August 24, 2010, the Board assigned a 30 percent 
evaluation for low back pain with degenerative disc disease, 
effective April 18, 2008.  

2.  It was brought to the Board's attention in September 2010 
that the assigned evaluation and effective date were incorrect.

3.  From April 18, 2007, the Veteran had limitation of motion 
with fatigue on repetitive movement and is equivalent to 
favorable ankylosis of the lumbar spine.

4.  Unfavorable ankylosis of the lumbar spine has not been 
demonstrated. 


CONCLUSIONS OF LAW

1.  The criteria for vacating the portion of the Board's August 
24, 2010 decision assigning a 30 percent evaluation for low back 
pain with degenerative disc disease, effective April 18, have 
been met. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 
(2009).

2.  The criteria for an initial evaluation in excess of 20 
percent for low back pain with degenerative disc disease from 
June 13, 2007, through April 17, 2007, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5242, 5243 (2009).

3.  The criteria for an initial evaluation of 40 percent for low 
back pain with degenerative disc disease from April 18, 2007, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243 (2009); See 
Deluca v. Brown, 8 Vet. App. 202 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Vacatur

On August 24, 2010, the Board assigned a 30 percent evaluation 
for low back pain with degenerative disc disease, effective April 
18, 2008.  In September 2010, it was brought to the Board's 
attention that a 30 percent evaluation for low back pain was not 
available under the criteria for evaluating disabilities of the 
spine that became effective in September 2003.  In addition, it 
is noted that the effective date for the award, while properly 
listed as April 18, 2007 in the Findings of Fact section, was 
erroneously cited as April 18, 2008 in the Conclusions of Law 
section and in the Order.  

An appellate decision may be vacated by the Board at any time 
upon the request of the appellant or her representative, or on 
the Board's own motion, when there has been a denial of due 
process. 38 C.F.R. 20.904.  In order to insure due process, the 
Board is vacating that part of its August 24, 2010 determination 
that assigned a 30 percent evaluation for low back pain with 
degenerative disc disease effective April 18, 2008.

Accordingly, that part of the August 24, 2010, Board decision 
addressing the issue of entitlement to an initial evaluation in 
excess of 20 percent for low back pain with degenerative disc 
disease, from June 13, 2006 is vacated.  A new decision, 
addressing this issue on appeal, will be entered below.

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This vacatur is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2009).

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to 
assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2009).

The VCAA requires that a veteran be notified of what information 
or evidence is necessary to substantiate the claim; what subset 
of the necessary information or evidence, if any, the claimant is 
to provide; and what subset of the necessary information or 
evidence, if any, VA will attempt to obtain.  38 C.F.R. 
§ 3.159(b) (2009).  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between a veteran's service and the disability, degree 
of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
insufficiency in the timing or content of VCAA notice is harmless 
if the errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).

In this case, in a July 2002 letter, issued prior to the rating 
decision on appeal, and in a February 2004 letter, VA provided 
notice to the Veteran regarding what information and evidence is 
needed to substantiate his claim for service connection, to 
include what information and evidence must be submitted by the 
Veteran and what information and evidence will be obtained by VA.  
A June 2005 letter informed him of the evidence necessary to 
support a claim for an increased rating.  The Veteran was advised 
to submit evidence from medical providers, statements from others 
who could describe their observations of his disability level, 
and his own statements describing the symptoms, frequency, 
severity and additional disablement caused by his disability.  He 
was also informed of the information and evidence needed to 
establish a disability rating and effective date in a March 2006 
letter.  

In any event, this claim arises from the initial award of service 
connection for a low back disability.  In this regard, Court has 
held that once service connection is granted the claim is 
substantiated, additional notice is not required and any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice is needed under VCAA.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the appellant.  
Specifically, the information and evidence that have been 
associated with the claims file include private and VA medical 
records, Social Security Administration records and the reports 
of VA examinations.

The appellant was notified and aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  The Veteran 
was an active participant in the claims process by submitting 
evidence and providing testimony.  Thus, he was provided with a 
meaningful opportunity to participate in the claims process and 
has done so.  Any error in the sequence of events or content of 
the notice is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the claimant.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, supra; 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's claims 
file.  Although there is an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy considerations 
are:  interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; resolving 
any reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  The 
functional loss may be due to absence of part or all of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or may be due to pain, supported by adequate pathology 
and evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as disabled.  
See DeLuca, 8 Vet. App. 202; 38 C.F.R. § 4.40 (2009); see also 38 
C.F.R. §§ 4.45, 4.59 (2009).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts found - 
a practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

The Board notes that, during the course of this appeal, 
specifically, on September 26, 2003, new regulations for the 
evaluation of service-connected disabilities of the spine became 
effective.  VA's General Counsel has held that where a law or 
regulation changes during the pendency of an appeal, the Board 
should first determine which version of the law or regulation is 
more favorable to the Veteran.  If the application of the revised 
regulation results in a higher rating, the effective date for the 
higher disability rating can be no earlier than the effective 
date of the change in the regulation.  38 U.S.C.A. § 5110(g) 
(West 2002).  Prior to the effective date of the change in the 
regulation, the Board can apply only the original version of the 
regulation.  VAOPGCPREC 3-2000 (April 10, 2000).

Under the old version of the regulations, a 60 percent evaluation 
may be assigned for intervertebral disc syndrome which is 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent relief.  
Where severe, with recurring attacks with intermittent relief, a 
40 percent evaluation is assignable.  When moderate, with 
recurring attacks, a 20 percent evaluation may be assigned.  When 
mild, a 10 percent evaluation may be assigned.  Diagnostic Code 
5293 (as in effect prior to September 23, 2002).

Under the interim revised criteria for intervertebral disc 
syndrome which became effective September 23, 2002, a 20 percent 
evaluation was indicated where there was evidence of 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  A 
40 percent evaluation, under those same regulations, required 
demonstrated evidence of incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months.  A 60 percent evaluation required incapacitating 
episodes having a total duration of at least six weeks during the 
past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective September 23, 2002).  Those criteria remained in 
effect with the revision effective September 26, 2003, except the 
Diagnostic Codes changed.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (effective September 26, 2003).  For the purpose of 
evaluations under the revised criteria, an incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome which requires bed rest prescribed by a physician 
and treatment by a physician.  38 C.F.R. § 4.71a.  

Pursuant to the revised rating criteria, intervertebral disc 
syndrome can also be evaluated by combining, under 38 C.F.R. 
§ 4.25, separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all other 
disabilities, whichever method results in the higher evaluation.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  When evaluating on the basis of chronic 
manifestations, orthopedic disabilities should be evaluated using 
the criteria for the most appropriate diagnostic code or codes, 
and neurologic disabilities should be evaluated separately using 
the criteria for the most appropriate neurological diagnostic 
code or codes.  38 C.F.R. § 4.71a, Diagnostic Codes 5293 
(effective September 23, 2002) and 5243 (effective September 26, 
2003). 

A 40 percent evaluation is assignable for severe limitation of 
motion of the lumbar spine.  When moderate, a 20 percent 
evaluation may be assigned.  When slight, a 10 percent evaluation 
may be assigned.  Diagnostic Code 5292 (as in effect prior to 
September 26, 2003).  

Under the General Rating Formula for Diseases and Injuries of the 
Spine which became effective September 26, 2003, a 50 percent 
evaluation is warranted for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 40 percent evaluation requires evidence 
of forward flexion of the thoracolumbar spine to 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar spine.  
A 20 percent evaluation is warranted where there is evidence of 
forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees, or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour, such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent 
evaluation is warranted when forward flexion of the thoracolumbar 
spine is grater than 60 degrees but not greater than 85 degrees; 
or the combined range of motion of the thoracolumbar spine is 
greater than 120 degrees but not greater than 235 degrees; or 
muscle spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent of the height.  38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of the 
Spine.

Evaluate any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.   38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of the 
Spine, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined range 
of motion of the thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal motion provided in 
this note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2).

A VA examination of the spine was conducted on June 13, 2006.  
The Veteran was capable of standing on his toes and heels only 
with support.  There was evidence of pain over the right 
paravertebral muscles.  There was pain and tenderness at the mid 
and lower back area in the midline.  This was particularly 
noticeable with percussion.  Forward flexion of the lumbar spine 
was to 55 degrees; extension was to 10 degrees; rotation was to 
30 degrees, bilaterally; and torque was to 30 degrees, 
bilaterally.  There was pain in the lower back paravertebral 
musculature.  The examiner noted there was X-ray evidence of 
degenerative disc disease in the lumbar spine.  

The Veteran was seen for a functional assessment by the VA in 
January 2007.  His gait was slightly antalgic.  He had very 
limited range of motion of the back in all directions.  There was 
bilateral lumbar paraspinal tenderness.  The sacroiliac joints 
were non-tender bilaterally.  The impression was chronic low back 
pain with history of left lumbar radiculopathy and facet 
arthritis.

Another VA orthopedic was conducted on April 18, 2007.  The 
Veteran walked with a cane, but was capable of standing on his 
heels and toes with support.  Most of the pain in the lower back 
was limited to the low lumbar area in the midline.  He did not 
complain of buttock pain or tenderness.  He had very limited 
flexion, to 45 degrees.  He often barely got to the neutral 
position of 0 degrees with some difficulty.  The examiner noted 
doing one repetition was somewhat painful, so he did not have the 
Veteran do any further repetitions due to his marked pain.  There 
was an element of fatigability associated with the pain.  The 
examiner concluded the Veteran complained of increased back pain.  

Following a VA neurological examination in April 2007, the 
impression was chronic back pain with radicular symptoms.  The 
examiner commented that the Veteran did not give maximum effort 
on the examination and it was, therefore, difficult to fully 
assess his functioning.  

On VA orthopedic examination in October 2008, the Veteran 
reported his back pain was about 5/10 resting, and 10/10 with 
flares.  He stated he had experienced 50 flare-ups of pain in the 
previous 12 months.  The Veteran was able to bend his back 45 
degrees; lateral bending was to 30 degrees, bilaterally; lateral 
torque was to 30 degrees, bilaterally.  Most of the pain appeared 
to be in the midline, just above the belt line.  The examiner was 
unable to do repetitions due to the Veteran's pain.  The 
diagnosis was herniated disc of the lumbar spine, L5-S1 on the 
left.  

The Board points out service connection has been granted for L5 
root neuropathy of the left lower extremity.  He did not appeal 
the evaluation assigned for this disability.  Accordingly, any 
symptoms associated with this disorder are not addressed in this 
decision.

The VA examination conducted on June 13, 2006 demonstrates 
limitation of motion consistent with the 20 percent evaluation 
assigned as of that date.  In order to assign a higher rating, 
forward flexion of the lumbar spine must be 30 degrees or less, 
or favorable ankylosis of the entire thoracolumbar spine must be 
shown.  These have not been documented in the record.  While the 
Veteran has referred to many flare-ups, the fact remains there is 
no clinical evidence demonstrating bed rest was ever prescribed 
by a physician for his low back disability.  

Upon a review of the record as a whole, the Board notes that 
based on limitation of motion or neurological symptoms, the 
evidence fails to establish a higher rating is warranted for the 
Veteran's low back disability.  However, the Board points out 
that the April 18, 2007 VA examination revealed the examiner did 
not have the Veteran do repetitive motions of his low back due to 
pain.  He also noted fatigability.  After resolving all doubt in 
the Veteran's favor, the Board concludes these findings of 
significant limitation of motion with pain are equivalent to 
favorable ankylosis, and that a 40 percent evaluation is 
warranted from April 18, 2007.  A higher rating is not warranted 
since unfavorable ankylosis of the lumbar spine has not been 
demonstrated.




ORDER

The August 24, 2010 Board decision as it relates to the issue of 
an initial evaluation in excess of 20 percent for low back pain 
with degenerative disc disease, from June 13, 2006, is vacated.

An initial evaluation in excess of 20 percent for low back pain 
with degenerative disc disease, for the period from June 13, 
2007, through April 17, 2007, is denied.

An initial evaluation of 40 percent for low back pain with 
degenerative disc disease, from April 18, 2007, is granted, 
subject to the governing law and regulations pertaining to the 
payment of monetary benefits.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


